Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 04/14/2021 for Application No. 17/230,028.  Claims 1-28 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) received on 04/14/2021 has been considered by the examiner.

	
Allowable Subject Matter
Claims 1-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a vehicle driveline component comprising a differential assembly having the combination features recited in the claims and particularly “an actuation mechanism for operating the limited slip clutch and the locking clutch, the actuation mechanism having a first ball-ramp mechanism for selectively operating the locking clutch and a second ball-ramp mechanism for selectively operating the limited slip clutch, the first and second ball-ramp mechanisms each 25Attorney Docket No. 9539-000417-US Client Ref. P-003.358 having a set of rotatable ball-tracks and wherein the set of rotatable ball-tracks of the first ball-ramp mechanism are rotationally coupled to the set of rotatable ball- tracks for the second ball-ramp mechanism".
Regarding claim 13, the prior art of record fails to disclose or render obvious a vehicle driveline component comprising a differential assembly having the combination features recited in the claims and particularly “an actuation mechanism for operating the limited slip clutch and the coupling, the actuation mechanism having a first ball-ramp mechanism for selectively operating the coupling and a second ball-ramp mechanism for selectively operating the limited slip clutch, the first and second ball-ramp mechanisms each having a set of rotatable ball-tracks and wherein the set of rotatable ball-tracks of the first ball-ramp mechanism are rotationally coupled to the set of rotatable ball-tracks for the second ball-ramp mechanism ".
The closest prior art reference is Sugaya et al. (US 7,775,926 B2). 
Sugaya discloses a differential device 1 having a differential mechanism 23, a friction clutch 31, a dog clutch 49 and a cam actuator 27 including a cam mechanism 47 configured to lock the differential mechanism 23 but does not teach the particular arrangement and features recited in claims 1 and 13.  See Figures 2-7.
Claims 2-12 and 14-28 are allowed as being dependent upon the allowed base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/TINH DANG/Primary Examiner, Art Unit 3659